COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Alan Nelson Crotts v. The State of Texas

Appellate case number:      01-18-00666-CR

Trial court case number:    13-CCR-165781

Trial court:                County Court at Law No. 3 of Fort Bend County

       On August 20, 2018, the Clerk of this Court notified appellant, Alan Nelson
Crotts, that the court reporter responsible for preparing the reporter’s record had informed
the Court that appellant had not paid, or made arrangements to pay, for the reporter’s
record and directed appellant to provide proof that he had paid, or made arrangements to
pay, for the reporter’s record or was entitled to proceed without payment of costs by
September 19, 2018. See TEX. R. APP. P. 20.2, 35.3(b), 37.3(c). Appellant has notified
the Clerk of this Court that he would mail the payment for preparation of the reporter’s
record to the court reporter by September 28, 2018. See TEX. R. APP. P. 35.3(b).
       Accordingly, we extend the time for filing the reporter’s record. The reporter’s
record is due to be filed in this appeal no later than 30 days from the date of this order.
See TEX. R. APP. P. 35.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: October 9, 2018